Citation Nr: 0520777	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain, claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory loss, claimed as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fatigue, claimed as due to an undiagnosed illness.

5.  Entitlement to an increased rating for a skin disorder 
characterized as boils, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran was scheduled to testify before a Veterans Law 
Judge in March 2005, but failed to report for his hearing.  
He has not subsequently requested that his hearing be 
rescheduled.  

The issue of entitlement to an increased rating for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate the claims decided herein and the 
VA has made reasonable efforts to develop such evidence.

2.  In July 1997, the RO denied service connection for 
headaches, joint pain, memory loss, and fatigue, all claimed 
as due to undiagnosed illness.  No timely appeal to this 
action was filed, and the decision became final.

3.  The evidence received since the July 1997 RO decision 
includes evidence which is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claims of service connection for headaches, joint pain, 
memory loss, or fatigue, all claimed as due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran's claim was received in September 2002.  The 
Board concludes that information and discussions as contained 
in a letter sent to the veteran in October 2002, the January 
2003 rating decision and the July 2003 statement of the case, 
have provided the veteran with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why the evidence of record was 
insufficient to award the benefits sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The RO denied entitlement to service connection for 
headaches, joint pain, memory loss and fatigue in a rating 
decision of July 1997.  The RO concluded that there was no 
evidence of a current, chronic condition, and that the 
evidence of record did not show any continuity of treatment 
after service.  The veteran did not appeal that decision.  

The evidence of record at the time of the RO's July 1997 
decision included the veteran's service medical records.  The 
veteran complained of right elbow pain in September 1990, and 
gave a history of having bumped it 2 months earlier.  Mild 
tendonitis was diagnosed.  Low back pain was reported in 
December 1990, and low back strain was assessed.  Treatment 
of back pain lasted for about 3 weeks, and an X-ray film of 
the thoracolumbar spine was negative.  An episode of 
lightheadedness secondary to fatigue or viral syndrome was 
noted in September 1991.  A viral syndrome was diagnosed in 
February 1992, and the provider noted that there was no 
neurological deficit.  In May 1992, he was seen for right 
elbow complaints, diagnosed as either bursitis or arthritis.  
Right elbow pain was again reported in August 1992, and the 
diagnosis was right elbow tenosynovitis.  The separation 
physical examination was silent for any of the claimed 
pathology.
The veteran underwent a Persian Gulf Registry examination in 
April 1994.  In July 1994 he was contacted by a VA physician, 
who indicated that his joint pain did not seem to be related 
to possible exposure to toxic agents and other diseases.  

The report of a September 1995 VA general medical examination 
was also of record.  The veteran stated that he had noticed 
fatigue for at least the previous two years, and that it came 
and went.  He also reported joint pain for the previous four 
years, especially involving the joints in the left upper 
extremity.  He denied swelling, redness, or increased warmth.  
He complained of headaches, and stated that they occurred 
about once every other week and sometimes included blurred 
vision.  Physical examination revealed no deformities of the 
extremities.  Neurologically, the veteran was alert and 
cooperative.  The cranial nerves were intact.  Motor, 
strength and tone were normal throughout.  Deep tendon 
reflexes were 2+ and symmetrical.  Vibratory sensation was 
intact and finger to nose and gait were normal.  The examiner 
indicated that there were no findings on examination to 
explain the veteran's reported fatigue.  He noted that 
examination of the veteran's joints did not reveal any 
abnormalities.  With regard to the veteran's reported 
headaches, the examiner stated that fundoscopic and 
neurologic examinations were normal.  

Various lay statements were submitted by the veteran in 
August 1996.  His girlfriend indicated that the veteran had 
suffered from fatigue and body aches since she started dating 
him in 1994.  His aunt stated that she had noticed a decline 
in his health.  A friend indicated that after the veteran's 
time in the Persian Gulf, he had become short tempered and 
disoriented, with memory problems.  Another friend stated 
that the veteran had experienced joint problems and that his 
memory was not as good as it used to be.  

In an August 1996 statement, the veteran complained of 
problems with his back, knees, and elbows.  He noted that he 
was fatigued on a daily basis, and that he had also 
experienced headaches and memory loss. 

Thereafter, in July 1997, the RO denied service connection 
for headaches, joint pain, memory loss, and fatigue, all 
claimed as due to undiagnosed illness.  No timely appeal to 
this action was filed, and the decision became final.

The veteran submitted his request to reopen his claims in 
September 2002, noting that he had aching joints, severe 
headaches, chronic fatigue and memory loss.  

In response, the RO sent a letter which informed the veteran 
of the evidence necessary to reopen his claims for service 
connection.  He was asked to submit or identify evidence or 
information supportive of his claims.  He did not respond to 
that letter.

The veteran complained of chronic fatigue and achy joints at 
a VA dermatological examination in January 2003.  However, 
the examination was limited to his skin, and no findings 
pertaining to the instant claims were made. 

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As discussed above, the only evidence submitted since the 
RO's July 1997 denial of the veteran's claim consists of the 
veteran's September 2002 request to reopen his claim and the 
report of the January 2003 VA dermatological examination.  
This evidence fails to demonstrate that the veteran's claimed 
disabilities were incurred during service or were aggravated 
thereby.  Evidence of current conditions manifested by 
headaches, joint pain, memory loss and fatigue remains absent 
from the record.  In sum, the evidence added to the record 
since the RO's July 1997 rating decision does not offer any 
new, probative information and is merely redundant.  
Accordingly, the Board concludes that new and material 
evidence has not been presented.


ORDER

New and material evidence not having been received, the 
veteran's petition to reopen his claim of entitlement to 
service connection for headaches as due to an undiagnosed 
illness is denied.

New and material evidence not having been received, the 
veteran's petition to reopen his claim of entitlement to 
service connection for joint pain as due to an undiagnosed 
illness is denied.

New and material evidence not having been received, the 
veteran's petition to reopen his claim of entitlement to 
service connection for memory loss as due to an undiagnosed 
illness is denied.

New and material evidence not having been received, the 
veteran's petition to reopen his claim of entitlement to 
service connection for fatigue as due to an undiagnosed 
illness is denied.




REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to an 
increased rating for a skin disorder.

In response to the veteran's claim for increase, he was 
afforded a VA dermatology examination in January 2003.  The 
examiner noted that the claims folder was not available for 
review.  The Board notes that the development of facts 
includes a "thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Lineberger v. Brown, 5 Vet.App. 
367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 456 
(1993); 38 C.F.R. § 3.326 (2004).  The record does contain 
private and VA treatment records pertaining to the veteran's 
skin disorder.  The record also contains complaints from the 
veteran concerning possible systemic manifestations of his 
skin disorder, to include fever and flu-like symptoms.  The 
Board has therefore determined that a thorough examination, 
to include a complete review of the veteran's claims folder, 
must be conducted prior to further appellate review of the 
claim.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for boils since September 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current degree of severity of his 
service-connected skin disorder.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Any special diagnostic 
studies deemed necessary should be 
performed.  Unretouched photographs 
depicting any disfiguring lesions should 
be taken.  All clinical manifestations of 
the veteran's service-connected skin 
disorder should be identified, to include 
any associated systemic manifestations.  
The physician should comment on which 
anatomical areas are affected by the 
veteran's service- connected skin 
disorder and indicate the areas affected 
in inches.  The physician should also 
discuss the extent of disfigurement of 
any exposed areas. The rationale for all 
opinions expressed should be set forth in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


